Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 1 of 38 PageID: 312



 FERRARA LAW GROUP, P.C.
 Ralph P. Ferrara, Esquire (ID #024521985)
 Kevin J. Kotch (ID #050341993)
 50 W. State Street, Suite 1100
 Trenton, New Jersey 08608
 P: (609) 571-3738
 F: (609) 498-7440
 Attorneys for Plaintiff
                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

 MARK DANIEL HOSPITALITY
 LLC (d/b/a INC)
 Plaintiff,
                                                 NO. 3:20-cv-06772-FLW-TJB
 v.
 AMGUARD INSURANCE
 COMPANY                                        DECLARATION OF RALPH P.
                                                  FERRARA, ESQUIRE, IN
 Defendant.                                      SUPPORT OF PLAINTIFF’S
                                                   MOTION TO REMAND


        I, Ralph P. Ferrara, Esquire, certify as follows:

        1.    I am a partner with the Ferrara Law Group, P.C., attorneys for

 Plaintiff Mark Daniel Hospitality LLC (d/b/a INC). I am a member of the bar of

 the State of New Jersey and am admitted to practice in this Court. I make this

 declaration in support of Plaintiff’s Motion to Remand this case to state court.

        2.    Attached hereto as Exhibit “A” is a true and correct copy of Plaintiff’s

 Complaint which was filed in the Superior Court of New Jersey – Law Division,

 Mercer County, New Jersey.

        3.    Attached hereto as Exhibit “B” is a true and correct copy of the Notice

 of Removal filed by Defendant Amguard Insurance Company.

                                            1
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 2 of 38 PageID: 313




       4.     This firm has filed several similar cases in the New Jersey Superior

 Court, Mercer County seeking insurance coverage for business interruption due to

 the coronavirus emergency and closure orders from New Jersey Governor Philip

 Murphy. These cases have been initially assigned to the Presiding Civil Judge, the

 Honorable Douglas H. Hurd. These cases include:

            a. Antone’s, A Bar 401 LLC and D Bar 401 LLC (d/b/a The Ark Pub

              and Eatery) v. American Property Insurance Company, Docket No.

              Mer-L-000833-20 (N.J. Super. Law Div.);

            b. TMN, LLC, Ghiaccio LLC and NJ Rita’s LLC (all trading as Rita’s

              Water Ice) v. Ohio Security Insurance Company, Docket No. MER-L-

              000821-20 (N.J. Super. Ct. Law Div.);

            c. BPC Restaurant Management LLC (d/b/a The Station Bar & Grill) v.

              Amguard Insurance Company, Docket No. MER-L-000832-20 (N.J.

              Super. Ct. Law Div.);

            d. Parascandola License, Inc. (d/b/a Casa Giuseppe) v. ACE Property

              and Casualty Ins. Co., Docket No. MER-L-000819-20 (N.J. Super. Ct.

              Law Div.);

            e. FAFB LLC (d/b/a Salted Lime Bar & Kitchen) v. Blackboard Ins.

              Co., Docket No. MER-L-000892-20 (N.J. Super. Ct. Law Div.);




                                         2
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 3 of 38 PageID: 314




            f. LKB Styling Company, LLC (d/b/a Styling Company) v. Fitchburg

               Mutual Ins. Co., Docket No. MER-L-000951-20 (N.J. Super. Ct. Law

               Div.);

            g. Rose’s Butterflies LLC (d/b/a Butterflies Salon & Day Spa) v.

               Fitchburg Mut. Ins. Co., Docket No. MER-L-000815-20 (N.J. Super.

               Ct. Law Div.);

            h. Spa Bella Salon & Boutique, LLC and Spa Bella Fisher Blvd LLC v.

               Fitchburg Mut. Ins. Co., Docket No. MER-L-000914-20 (N.J. Super.

               Ct. Law Div.); and

            i. Castco Restaurant Group LLC (d/b/a Destino’s Pizzeria) v. Fitchburg

               Mut. Ins. Co., Docket No. MER-L-000818-20 (N.J. Super. Ct. Law

               Div.).

       5.      Attached hereto as Exhibit “C” is a true and correct copy of the

 Complaint in BPC Restaurant Management LLC (d/b/a The Station Bar & Grill) v.

 Amguard Insurance Company, Docket No. MER-L-000832-20 (N.J. Super. Ct.

 Law Div.).

       6.      The Station Bar & Grill complaint was served on Amguard on May 6,

 2020, and Amguard has not sought to remove that action. Attached hereto as

 Exhibit “D” is a true and correct copy of the Affidavit of Service.




                                          3
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 4 of 38 PageID: 315




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

 laws of the United States that the foregoing is true and correct.



 DATE: June 26, 2020                     BY: /s/ Ralph P. Ferrara
                                             RALPH P. FERRARA, ESQUIRE




                                           4
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 5 of 38 PageID: 316




                             EXHIBIT A
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 1 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 6 of 38 PageID: 317



 FERRARA LAW GROUP, P.C.
 Ralph P. Ferrara, Esquire (ID #024521985)
 Kevin J. Kotch (ID #050341993)
 50 W. State Street, Suite 1100
 Trenton, New Jersey 08608
 P: (609) 571-3738
 F: (609) 498-7440
 Attorneys for Plaintiff


 MARK DANIEL HOSPITALITY LLC
 (d/b/a INC)
                                                    SUPERIOR COURT OF NEW JERSEY
                                                            LAW DIVISION
 Plaintiff,

 v.                                                         MERCER COUNTY
                                                     DOCKET NO. L-_______-_______
 AMGUARD INSURANCE COMPANY
 Defendant.
                                                    COMPLAINT FOR DECLARATORY
                                                              RELIEF



                                         COMPLAINT

         Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) by and through its attorneys and by

 way of Complaint against Defendant AmGUARD Insurance Company (“Defendant” or

 “AmGUARD”) alleges and states the following:

                                       I.      PARTIES

         1.     Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) (“Plaintiff”) is a New Jersey

 limited liability company with its principal place of business located at 302 George Street, New

 Brunswick, New Jersey 08901.

         2.     Upon information and belief, Defendant AmGUARD Insurance Company

 (“Defendant” or “AmGUARD”) is a Pennsylvania corporation with its principal place of

 business at 39 Public Square, Wilkes Barre, Pennsylvania 18703.




                                                1
          MER-L-000893-20 05/08/2020 11:28:26 AM Pg 2 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 7 of 38 PageID: 318



                             II.     JURISDICTION AND VENUE

           3.    This Court has jurisdiction pursuant to N.J.S.A. 2A:16-50 to N.J.S.A. 2A:16-62 to

 issue declaratory relief regarding the insurance coverage provided by AmGUARD.

           4.    This Court has personal jurisdiction over AmGUARD as it is licensed to issue

 insurance policies in the State of New Jersey, regularly does business within the State of New

 Jersey and issued insurance to Plaintiff in New Jersey.

           5.    Venue in this Court is proper pursuant to New Jersey Court Rules 4:3-2(a) and

 4:3-2(b), because AmGUARD does business by issuing insurance policies throughout the State

 of New Jersey, including in Mercer County, and may be served in Mercer County by service

 upon the Commissioner of Banking and Insurance.

                                          III.     FACTS

 A.        The Insurance Coverage.

           6.    AmGUARD did issue to Plaintiff a policy of insurance, Policy No. MABP070478

 (the “Policy”), for the policy period November 24, 2019 to November 24, 2020.

           7.    Plaintiff has paid all premiums due under the Policy, and the Policy is in full

 force.

           8.    The Policy is comprehensive and includes coverage for commercial property,

 including but not limited to, loss of use of Plaintiff’s building, personal property, and personal

 property of others under certain circumstances.

           9.    The Policy provides coverage to Plaintiff for, among other things, business

 income, extra expense and civil authority relating to any covered loss under the Policy.

           10.   The Policy is an “all risk policy”, which covers all risks unless clearly and

 specifically excluded.



                                                   2
       MER-L-000893-20 05/08/2020 11:28:26 AM Pg 3 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 8 of 38 PageID: 319



 B.     The Government Closure Of Non-Essential Businesses In New Jersey.

        11.     On March 9, 2020, in response to the 2019 novel coronavirus disease (COVID-

 19), New Jersey Governor Philip Murphy issued Executive Order 103 declaring a Public Health

 Emergency and State of Emergency in New Jersey.

        12.     On March 16, 2020, Governor Murphy issued Executive Order 104 which, among

 other things, limited the scope and hours of operation for restaurants.

        13.     On March 21, 2020, Governor Murphy issued Executive Order 107 which, among

 other things, ordered New Jersey residents to remain at home except to obtain takeout food or

 beverages from restaurants, other dining establishments or food courts. Executive Order 107

 also limited restaurants, cafeterias, dining establishments and food courts to offer only food

 delivery and/or take-out service. Dining on the premises was not permitted.

        14.     On April 7, 2020, Governor Murphy issued Executive Order 119 which extended

 the Public Health Emergency and State of Emergency in New Jersey.

        15.     On April 11, 2020, Governor Murphy issued Executive Order 125 which placed

 further restrictions on restaurants, cafeterias, dining establishments and food courts, including

 limiting occupancy to 10% of stated maximum capacity, ensuring six feet of distance between

 workers and customers, except at the moment of payment and/or exchange of goods, and

 arranging for contactless pay and pickup/delivery options whenever feasible.

        16.     On May 6, 2020, Governor Murphy issued Executive Order 138 which further

 extended the Public Health Emergency and State of Emergency in New Jersey.

        17.     The Executive Orders of Governor Murphy are collectively referred to as the

 “Orders.”




                                                  3
       MER-L-000893-20 05/08/2020 11:28:26 AM Pg 4 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 9 of 38 PageID: 320



 C.        The Impact On Plaintiff’s Business.

           18.   Plaintiff operates the INC American Bar & Kitchen in New Brunswick, New

 Jersey. INC is an upscale sit down restaurant and whiskey bar offering a full menu from

 appetizers through entrees and desserts. INC is short for Ingredients-n-Craft.

           19.   INC was doing substantial business at the time it was forced to close its business

 to the public. As a result of the Orders, Plaintiff cannot use the restaurant space and was forced

 to close. Plaintiff has suffered a substantial loss of business and income as a result of the Orders.

 Plaintiff has also been forced to lay off staff.

           20.   These limitations and closures of Plaintiff’s business are the result of the Orders.

 To Plaintiff’s knowledge, at no time has any employee or patron of Plaintiff been diagnosed with

 COVID-19.

           21.   The Orders are physically impacting Plaintiff. Any effort by AmGUARD to deny

 the physical loss and damage would constitute a false and potentially fraudulent

 misrepresentation that could endanger Plaintiff and the public.

                            COUNT I – DECLARATORY JUDGMENT

           22.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

 herein.

           23.   Plaintiff requests that this Court determine its rights under the insurance policy

 issued by AmGUARD.

           24.   A declaratory judgment determining Plaintiff’s right to coverage under the Policy

 will ensure that Plaintiff receive the coverage it paid for at the time it is needed. Plaintiff is

 suffering significant business losses and extra expenses as a result of the Orders, and coverage is

 vital to Plaintiff’s ability to continue as a business.



                                                     4
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 5 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 10 of 38 PageID: 321



          25.     Insurers throughout the country have been routinely denying coverage for

  business interruption losses associated with business closures resulting from “Stay at Home”

  orders or other orders that restrict the ability of non-essential businesses to conduct business. As

  a result, Plaintiff seeks a declaration of its rights and AmGUARD’s obligations under the Policy.

          26.     Plaintiff seeks a declaration that AmGUARD is obligated to provide business

  interruption and extra expense coverage under the Policy, including coverage under the Civil

  Authority provision.

          27.     In this respect, Plaintiff seeks declarations that:

                  a. The Orders trigger coverage under the Policy;

                  b. AmGUARD is obligated to provide business interruption coverage to

                        Plaintiff;

                  c. AmGUARD is obligated to provide extra expense coverage to Plaintiff;

                  d. AmGUARD is obligated to provide coverage to Plaintiff under the Civil

                        Authority provisions of the Policy;

                  e. Plaintiff has a reasonable expectation of coverage for these losses under the

                        Policy;

                  f. The virus exclusion in the Policy does not apply to the losses asserted by

                        Plaintiff; and

                  g. Application of the virus exclusion in the Policy to Plaintiff’s losses is void as

                        against public policy.

          28.     Plaintiff is not seeking a determination of whether the Coronavirus was present in

  its business, the amount of Plaintiff’s damages or any remedy other than the requested

  declaratory relief.



                                                     5
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 6 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 11 of 38 PageID: 322



         WHEREFORE, Plaintiff moves this Court to enter a declaratory judgment that

  AmGUARD is obligated to provide coverage to Plaintiff for business interruption and extra

  expense losses from the closure of its business as a result of the Orders, and that:

                 a.       The Orders trigger coverage under the Policy;

                 b.       AmGUARD is obligated to provide business interruption coverage to

         Plaintiff;

                 c.       AmGUARD is obligated to provide extra expense coverage to Plaintiff;

                 d.       AmGUARD is obligated to provide coverage to Plaintiff under the Civil

         Authority provisions of the Policy;

                 e.       Plaintiff has a reasonable expectation of coverage for these losses under

         the Policy;

                 f.       The virus exclusion in the Policy does not apply to the losses asserted by

         Plaintiff; and

                 g.       Application of the virus exclusion in the Policy to Plaintiff’s losses is void

         as against public policy.

                                                         Respectfully submitted,

                                                         FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                 BY: /s/ Ralph P. Ferrara
                                                        RALPH P. FERRARA, ESQUIRE
                                                        Attorney for Plaintiff Mark Daniel
                                                        Hospitality LLC (d/b/a INC)




                                                    6
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 7 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 12 of 38 PageID: 323



                                 DESIGNATION OF TRIAL COUNSEL

          Please take notice that pursuant to R. 4:25-4, Ralph P. Ferrara, Esquire is hereby

  designated as trial counsel.

                                                           FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff

                                 DEMAND FOR TRIAL BY JURY

          Please take notice that Plaintiff demands a trial by jury.

                                                           FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff

                              CERTIFICATION PURSUANT TO R. 4:5-1

          The undersigned hereby certifies that the matter in controversy is not the subject of any

  other pending action in any court or of a pending arbitration proceeding. No such other action or

  arbitration proceeding is contemplated. The undersigned is presently unaware of any other party

  who should be joined in the action. The undersigned recognizes a continuing obligation during

  the course of the litigation to file and serve on all other parties and with the Court an amended

  certification if there is a change in the facts stated in this original certification.

          I certify that the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements by me are willfully false, I am subject to punishment.

                                                           FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff



                                                      7
          MER-L-000893-20 05/08/2020 11:28:26 AM Pg 1 of 1 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 13 of 38 PageID: 324




                         Civil Case Information Statement
  Case Details: MERCER | Civil Part Docket# L-000893-20

 Case Caption: MARK DANIEL HOSPITAL ITY LLC VS                    Case Type: CONTRACT/COMMERCIAL TRANSACTION
 AMGUARD INSURANC                                                 Document Type: Complaint with Jury Demand
 Case Initiation Date: 05/08/2020                                 Jury Demand: YES - 6 JURORS
 Attorney Name: RALPH PETER FERRARA                               Is this a professional malpractice case? NO
 Firm Name: FERRARA LAW GROUP, PC                                 Related cases pending: NO
 Address: 50 W STATE ST STE 1100                                  If yes, list docket numbers:
 TRENTON NJ 08608                                                 Do you anticipate adding any parties (arising out of same
 Phone: 6095713738                                                transaction or occurrence)? NO
 Name of Party: PLAINTIFF : Mark Daniel Hospitality LLC           Are sexual abuse claims alleged? NO
 Name of Defendant’s Primary Insurance Company
 (if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? YES
  If yes, is that relationship: Business
  Does the statute governing this case provide for payment of fees by the losing party? NO
  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:


  Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:


  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  05/08/2020                                                                                 /s/ RALPH PETER FERRARA
  Dated                                                                                                         Signed
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 14 of 38 PageID: 325




                              EXHIBIT B
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            1 of 12
                                                                 15 PageID:
                                                                    of 38 PageID:
                                                                            1     326


  ARCHER & GREINER
  A Professional Corporation
  One Centennial Square
  Haddonfield, NJ 08033-0968
  (856) 795-2121
  Attorneys for Defendant
  AmGUARD Insurance Company

  BY:    KERRI E. CHEWNING, ESQUIRE

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   MARK DANIEL HOSPITALITY LLC
   (D/B/A INC),                                   Civil Action No.: ______________

                         Plaintiff,

          v.

   AMGUARD INSURANCE COMPANY,                     ELECTRONICALLY FILED

                         Defendant.

  ______________________________________________________________________________

                              NOTICE OF REMOVAL
  ______________________________________________________________________________

         Defendant, AmGUARD Insurance Company (“AmGUARD”) hereby removes this action

  from the Superior Court of New Jersey, Mercer County, Law Division, Docket No. L-893-20, to

  the United States District Court for the District of New Jersey on the following grounds:

         1.      Plaintiff, Mark Daniel Hospitality LLC (d/b/a INC) (“Plaintiff”), instituted

  litigation against AmGUARD on or about May 8, 2020, through the filing of a Complaint in the

  Superior Court of New Jersey, Mercer County, Law Division (the “Complaint”).

         2.      As required by 28 U.S.C. §1446(a), true and correct copies of the pleadings filed

  before the New Jersey Superior Court are attached as Exhibit A to this Notice of Removal.

         3.      Defendant was served with the Summons and Complaint on or after May 11,

  2020, thus removal is timely.
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            2 of 12
                                                                 16 PageID:
                                                                    of 38 PageID:
                                                                            2     327


         4.      The Complaint seeks Declaratory Judgment for insurance coverage arising from

  the property insurance policy Plaintiff purchased from AmGUARD.

         5.      This Court has original jurisdiction over this action pursuant to 28 U.S.C.

  §1332(a)(1) in that there is complete diversity between the parties and the amount in controversy

  in this matter exceeds the sum or value of $75,000, exclusive of interest and costs.

         6.      Plaintiff is a New Jersey limited liability company with its principal place of

  business located at 302 George Street, New Brunswick, New Jersey 08901.

         7.      According to the Division of Revenue and Enterprise Services, the members of

  Mark Daniel Hospitality are:

                  a.      Mark Farro, an individual with a listed address in New Jersey, and
  therefore a citizen of New Jersey.

                  b.      Carmen Farro, an individual with a listed address in New Jersey, and
  therefore a citizen of New Jersey.

         8.      As both of Plaintiff’s identified members are individuals and citizens of New

  Jersey, Plaintiff is a citizen of the State of New Jersey.

         9.      AmGUARD is a Pennsylvania corporation with its principal place of business at

  39 Public Square, Wilkes Barre, Pennsylvania 18703.

         10.     The amount in controversy in this action exceeds $75,000 because Plaintiff seeks

  a declaration that it is entitled to coverage for any loss and damage resulting from the closure of

  its restaurant, which, upon information and belief, would exceed $75,000.

         WHEREFORE, Defendant hereby removes the above-captioned action from the Superior

  Court of New Jersey, Mercer County, Law Division, to this Court, and requests that all

  further proceedings be conducted in this Court, as required by law.




                                                     2
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            3 of 12
                                                                 17 PageID:
                                                                    of 38 PageID:
                                                                            3     328


                                             ARCHER & GREINER
                                             A Professional Corporation
                                             Attorneys for Defendant,
                                             AmGUARD Insurance Company

                                             By:     Kerri E. Chewning
                                                   KERRI E. CHEWNING, ESQUIRE
  Dated: June 2, 2020.
  218627710v2




                                         3
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            4 of 12
                                                                 18 PageID:
                                                                    of 38 PageID:
                                                                            4     329




                               EXHIBIT A
         MER-L-000893-20 05/08/2020 11:28:26 AM Pg 1 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            5 of 12
                                                                 19 PageID:
                                                                    of 38 PageID:
                                                                            5     330



  FERRARA LAW GROUP, P.C.
  Ralph P. Ferrara, Esquire (ID #024521985)
  Kevin J. Kotch (ID #050341993)
  50 W. State Street, Suite 1100
  Trenton, New Jersey 08608
  P: (609) 571-3738
  F: (609) 498-7440
  Attorneys for Plaintiff


  MARK DANIEL HOSPITALITY LLC
  (d/b/a INC)
                                                     SUPERIOR COURT OF NEW JERSEY
                                                             LAW DIVISION
  Plaintiff,

  v.                                                         MERCER COUNTY
                                                      DOCKET NO. L-_______-_______
  AMGUARD INSURANCE COMPANY
  Defendant.
                                                     COMPLAINT FOR DECLARATORY
                                                               RELIEF



                                          COMPLAINT

          Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) by and through its attorneys and by

  way of Complaint against Defendant AmGUARD Insurance Company (“Defendant” or

  “AmGUARD”) alleges and states the following:

                                        I.      PARTIES

          1.     Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) (“Plaintiff”) is a New Jersey

  limited liability company with its principal place of business located at 302 George Street, New

  Brunswick, New Jersey 08901.

          2.     Upon information and belief, Defendant AmGUARD Insurance Company

  (“Defendant” or “AmGUARD”) is a Pennsylvania corporation with its principal place of

  business at 39 Public Square, Wilkes Barre, Pennsylvania 18703.




                                                 1
           MER-L-000893-20 05/08/2020 11:28:26 AM Pg 2 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            6 of 12
                                                                 20 PageID:
                                                                    of 38 PageID:
                                                                            6     331



                              II.     JURISDICTION AND VENUE

            3.    This Court has jurisdiction pursuant to N.J.S.A. 2A:16-50 to N.J.S.A. 2A:16-62 to

  issue declaratory relief regarding the insurance coverage provided by AmGUARD.

            4.    This Court has personal jurisdiction over AmGUARD as it is licensed to issue

  insurance policies in the State of New Jersey, regularly does business within the State of New

  Jersey and issued insurance to Plaintiff in New Jersey.

            5.    Venue in this Court is proper pursuant to New Jersey Court Rules 4:3-2(a) and

  4:3-2(b), because AmGUARD does business by issuing insurance policies throughout the State

  of New Jersey, including in Mercer County, and may be served in Mercer County by service

  upon the Commissioner of Banking and Insurance.

                                           III.     FACTS

  A.        The Insurance Coverage.

            6.    AmGUARD did issue to Plaintiff a policy of insurance, Policy No. MABP070478

  (the “Policy”), for the policy period November 24, 2019 to November 24, 2020.

            7.    Plaintiff has paid all premiums due under the Policy, and the Policy is in full

  force.

            8.    The Policy is comprehensive and includes coverage for commercial property,

  including but not limited to, loss of use of Plaintiff’s building, personal property, and personal

  property of others under certain circumstances.

            9.    The Policy provides coverage to Plaintiff for, among other things, business

  income, extra expense and civil authority relating to any covered loss under the Policy.

            10.   The Policy is an “all risk policy”, which covers all risks unless clearly and

  specifically excluded.



                                                    2
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 3 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            7 of 12
                                                                 21 PageID:
                                                                    of 38 PageID:
                                                                            7     332



  B.     The Government Closure Of Non-Essential Businesses In New Jersey.

         11.     On March 9, 2020, in response to the 2019 novel coronavirus disease (COVID-

  19), New Jersey Governor Philip Murphy issued Executive Order 103 declaring a Public Health

  Emergency and State of Emergency in New Jersey.

         12.     On March 16, 2020, Governor Murphy issued Executive Order 104 which, among

  other things, limited the scope and hours of operation for restaurants.

         13.     On March 21, 2020, Governor Murphy issued Executive Order 107 which, among

  other things, ordered New Jersey residents to remain at home except to obtain takeout food or

  beverages from restaurants, other dining establishments or food courts. Executive Order 107

  also limited restaurants, cafeterias, dining establishments and food courts to offer only food

  delivery and/or take-out service. Dining on the premises was not permitted.

         14.     On April 7, 2020, Governor Murphy issued Executive Order 119 which extended

  the Public Health Emergency and State of Emergency in New Jersey.

         15.     On April 11, 2020, Governor Murphy issued Executive Order 125 which placed

  further restrictions on restaurants, cafeterias, dining establishments and food courts, including

  limiting occupancy to 10% of stated maximum capacity, ensuring six feet of distance between

  workers and customers, except at the moment of payment and/or exchange of goods, and

  arranging for contactless pay and pickup/delivery options whenever feasible.

         16.     On May 6, 2020, Governor Murphy issued Executive Order 138 which further

  extended the Public Health Emergency and State of Emergency in New Jersey.

         17.     The Executive Orders of Governor Murphy are collectively referred to as the

  “Orders.”




                                                   3
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 4 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            8 of 12
                                                                 22 PageID:
                                                                    of 38 PageID:
                                                                            8     333



  C.        The Impact On Plaintiff’s Business.

            18.   Plaintiff operates the INC American Bar & Kitchen in New Brunswick, New

  Jersey. INC is an upscale sit down restaurant and whiskey bar offering a full menu from

  appetizers through entrees and desserts. INC is short for Ingredients-n-Craft.

            19.   INC was doing substantial business at the time it was forced to close its business

  to the public. As a result of the Orders, Plaintiff cannot use the restaurant space and was forced

  to close. Plaintiff has suffered a substantial loss of business and income as a result of the Orders.

  Plaintiff has also been forced to lay off staff.

            20.   These limitations and closures of Plaintiff’s business are the result of the Orders.

  To Plaintiff’s knowledge, at no time has any employee or patron of Plaintiff been diagnosed with

  COVID-19.

            21.   The Orders are physically impacting Plaintiff. Any effort by AmGUARD to deny

  the physical loss and damage would constitute a false and potentially fraudulent

  misrepresentation that could endanger Plaintiff and the public.

                             COUNT I – DECLARATORY JUDGMENT

            22.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

  herein.

            23.   Plaintiff requests that this Court determine its rights under the insurance policy

  issued by AmGUARD.

            24.   A declaratory judgment determining Plaintiff’s right to coverage under the Policy

  will ensure that Plaintiff receive the coverage it paid for at the time it is needed. Plaintiff is

  suffering significant business losses and extra expenses as a result of the Orders, and coverage is

  vital to Plaintiff’s ability to continue as a business.



                                                      4
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 5 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
        Case 3:20-cv-06772 Document
                            Document1 12-2
                                       FiledFiled
                                            06/02/20
                                                  06/26/20
                                                       PagePage
                                                            9 of 12
                                                                 23 PageID:
                                                                    of 38 PageID:
                                                                            9     334



          25.     Insurers throughout the country have been routinely denying coverage for

  business interruption losses associated with business closures resulting from “Stay at Home”

  orders or other orders that restrict the ability of non-essential businesses to conduct business. As

  a result, Plaintiff seeks a declaration of its rights and AmGUARD’s obligations under the Policy.

          26.     Plaintiff seeks a declaration that AmGUARD is obligated to provide business

  interruption and extra expense coverage under the Policy, including coverage under the Civil

  Authority provision.

          27.     In this respect, Plaintiff seeks declarations that:

                  a. The Orders trigger coverage under the Policy;

                  b. AmGUARD is obligated to provide business interruption coverage to

                        Plaintiff;

                  c. AmGUARD is obligated to provide extra expense coverage to Plaintiff;

                  d. AmGUARD is obligated to provide coverage to Plaintiff under the Civil

                        Authority provisions of the Policy;

                  e. Plaintiff has a reasonable expectation of coverage for these losses under the

                        Policy;

                  f. The virus exclusion in the Policy does not apply to the losses asserted by

                        Plaintiff; and

                  g. Application of the virus exclusion in the Policy to Plaintiff’s losses is void as

                        against public policy.

          28.     Plaintiff is not seeking a determination of whether the Coronavirus was present in

  its business, the amount of Plaintiff’s damages or any remedy other than the requested

  declaratory relief.



                                                     5
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 6 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
      Case 3:20-cv-06772 Document
                           Document
                                  1 12-2
                                    Filed 06/02/20
                                          Filed 06/26/20
                                                    Page 10
                                                         Page
                                                            of 12
                                                               24 PageID:
                                                                  of 38 PageID:
                                                                          10    335



         WHEREFORE, Plaintiff moves this Court to enter a declaratory judgment that

  AmGUARD is obligated to provide coverage to Plaintiff for business interruption and extra

  expense losses from the closure of its business as a result of the Orders, and that:

                 a.       The Orders trigger coverage under the Policy;

                 b.       AmGUARD is obligated to provide business interruption coverage to

         Plaintiff;

                 c.       AmGUARD is obligated to provide extra expense coverage to Plaintiff;

                 d.       AmGUARD is obligated to provide coverage to Plaintiff under the Civil

         Authority provisions of the Policy;

                 e.       Plaintiff has a reasonable expectation of coverage for these losses under

         the Policy;

                 f.       The virus exclusion in the Policy does not apply to the losses asserted by

         Plaintiff; and

                 g.       Application of the virus exclusion in the Policy to Plaintiff’s losses is void

         as against public policy.

                                                         Respectfully submitted,

                                                         FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                 BY: /s/ Ralph P. Ferrara
                                                        RALPH P. FERRARA, ESQUIRE
                                                        Attorney for Plaintiff Mark Daniel
                                                        Hospitality LLC (d/b/a INC)




                                                    6
        MER-L-000893-20 05/08/2020 11:28:26 AM Pg 7 of 7 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
      Case 3:20-cv-06772 Document
                           Document
                                  1 12-2
                                    Filed 06/02/20
                                          Filed 06/26/20
                                                    Page 11
                                                         Page
                                                            of 12
                                                               25 PageID:
                                                                  of 38 PageID:
                                                                          11    336



                                 DESIGNATION OF TRIAL COUNSEL

          Please take notice that pursuant to R. 4:25-4, Ralph P. Ferrara, Esquire is hereby

  designated as trial counsel.

                                                           FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff

                                 DEMAND FOR TRIAL BY JURY

          Please take notice that Plaintiff demands a trial by jury.

                                                           FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff

                              CERTIFICATION PURSUANT TO R. 4:5-1

          The undersigned hereby certifies that the matter in controversy is not the subject of any

  other pending action in any court or of a pending arbitration proceeding. No such other action or

  arbitration proceeding is contemplated. The undersigned is presently unaware of any other party

  who should be joined in the action. The undersigned recognizes a continuing obligation during

  the course of the litigation to file and serve on all other parties and with the Court an amended

  certification if there is a change in the facts stated in this original certification.

          I certify that the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements by me are willfully false, I am subject to punishment.

                                                           FERRARA LAW GROUP, P.C.

  DATE: May 8, 2020                                   BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff



                                                      7
          MER-L-000893-20 05/08/2020 11:28:26 AM Pg 1 of 1 Trans ID: LCV2020848210
Case 3:20-cv-06772-FLW-TJB
      Case 3:20-cv-06772 Document
                           Document
                                  1 12-2
                                    Filed 06/02/20
                                          Filed 06/26/20
                                                    Page 12
                                                         Page
                                                            of 12
                                                               26 PageID:
                                                                  of 38 PageID:
                                                                          12    337




                         Civil Case Information Statement
  Case Details: MERCER | Civil Part Docket# L-000893-20

 Case Caption: MARK DANIEL HOSPITAL ITY LLC VS                    Case Type: CONTRACT/COMMERCIAL TRANSACTION
 AMGUARD INSURANC                                                 Document Type: Complaint with Jury Demand
 Case Initiation Date: 05/08/2020                                 Jury Demand: YES - 6 JURORS
 Attorney Name: RALPH PETER FERRARA                               Is this a professional malpractice case? NO
 Firm Name: FERRARA LAW GROUP, PC                                 Related cases pending: NO
 Address: 50 W STATE ST STE 1100                                  If yes, list docket numbers:
 TRENTON NJ 08608                                                 Do you anticipate adding any parties (arising out of same
 Phone: 6095713738                                                transaction or occurrence)? NO
 Name of Party: PLAINTIFF : Mark Daniel Hospitality LLC           Are sexual abuse claims alleged? NO
 Name of Defendant’s Primary Insurance Company
 (if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? YES
  If yes, is that relationship: Business
  Does the statute governing this case provide for payment of fees by the losing party? NO
  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:


  Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:


  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  05/08/2020                                                                                 /s/ RALPH PETER FERRARA
  Dated                                                                                                         Signed
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 27 of 38 PageID: 338




                              EXHIBIT C
         MER-L-000832-20 04/28/2020 10:11:48 AM Pg 1 of 7 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 28 of 38 PageID: 339



  FERRARA LAW GROUP, P.C.
  Ralph P. Ferrara, Esquire (ID #024521985)
  Kevin J. Kotch (ID #050341993)
  50 W. State Street, Suite 1100
  Trenton, New Jersey 08608
  P: (609) 571-3738
  F: (609) 498-7440
  Attorneys for Plaintiff


  BPC RESTAURANT MANAGEMENT
  LLC (d/b/a THE STATION BAR &
                                                    SUPERIOR COURT OF NEW JERSEY
  GRILL)                                                    LAW DIVISION
  Plaintiff,
                                                            MERCER COUNTY
  v.                                                 DOCKET NO. L-_______-_______
  AMGUARD INSURANCE COMPANY
  Defendant.                                        COMPLAINT FOR DECLARATORY
                                                              RELIEF




                                         COMPLAINT

          Plaintiff BPC Restaurant Management LLC (d/b/a The Station Bar & Grill) by and

  through its attorneys and by way of Complaint against Defendant AmGUARD Insurance

  Company (“Defendant” or “AmGUARD”) alleges and states the following:

                                        I.     PARTIES

          1.    Plaintiff BPC Restaurant Management LLC (d/b/a The Station Bar & Grill)

  (“Plaintiff”) is a New Jersey Limited Liability Company with its principal place of business

  located at 99 Center Street, Garwood, New Jersey 07027.

          2.    Upon information and belief, Defendant AmGUARD Insurance Company

  (“Defendant” or “AmGUARD”) is a Pennsylvania corporation with its principal place of

  business at 39 Public Square, Wilkes Barre, Pennsylvania 18703.



                                                1
           MER-L-000832-20 04/28/2020 10:11:48 AM Pg 2 of 7 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 29 of 38 PageID: 340



                              II.     JURISDICTION AND VENUE

            3.    This Court has jurisdiction pursuant to N.J.S.A. 2A:16-50 to N.J.S.A. 2A:16-62 to

  issue declaratory relief regarding the insurance coverage provided by AmGUARD.

            4.    This Court has personal jurisdiction over AmGUARD as it is licensed to issue

  insurance policies in the State of New Jersey, regularly does business within the State of New

  Jersey and issued insurance to Plaintiff in New Jersey.

            5.    Venue in this Court is proper pursuant to New Jersey Court Rules 4:3-2(a) and

  4:3-2(b), because AmGUARD does business by issuing insurance policies throughout the State

  of New Jersey, including in Mercer County, and may be served in Mercer County by service

  upon the Commissioner of Banking and Insurance.

                                           III.     FACTS

  A.        The Insurance Coverage.

            6.    AmGUARD did issue to Plaintiff a policy of insurance, Policy No. BPBP078663

  (the “Policy”), for the policy period June 1, 2019 to June 1, 2020.

            7.    Plaintiff has paid all premiums due under the Policy, and the Policy is in full

  force.

            8.    The Policy is comprehensive and includes coverage for commercial property,

  including but not limited to, loss of use of Plaintiff’s building, personal property, and personal

  property of others under certain circumstances.

            9.    The Policy provides coverage to Plaintiff for, among other things, business

  income, extra expense and civil authority relating to any covered loss under the Policy.

            10.   The Policy is an “all risk policy”, which covers all risks unless clearly and

  specifically excluded.



                                                    2
        MER-L-000832-20 04/28/2020 10:11:48 AM Pg 3 of 7 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 30 of 38 PageID: 341



  B.     The Government Closure Of Non-Essential Businesses In New Jersey.

         11.     On March 9, 2020, in response to the 2019 novel coronavirus disease (COVID-

  19), New Jersey Governor Philip Murphy issued Executive Order 103 declaring a Public Health

  Emergency and State of Emergency in New Jersey.

         12.     On March 16, 2020, Governor Murphy issued Executive Order 104 which, among

  other things, limited the scope and hours of operation for restaurants.

         13.     On March 21, 2020, Governor Murphy issued Executive Order 107 which, among

  other things, ordered New Jersey residents to remain at home except to obtain takeout food or

  beverages from restaurants, other dining establishments or food courts. Executive Order 107

  also limited restaurants, cafeterias, dining establishments and food courts to offer only food

  delivery and/or take-out service. Dining on the premises was not permitted.

         14.     On April 7, 2020, Governor Murphy issued Executive Order 119 which extended

  the Public Health Emergency and State of Emergency in New Jersey.

         15.     On April 11, 2020, Governor Murphy issued Executive Order 125 which placed

  further restrictions on restaurants, cafeterias, dining establishments and food courts, including

  limiting occupancy to 10% of stated maximum capacity, ensuring six feet of distance between

  workers and customers, except at the moment of payment and/or exchange of goods, and

  arranging for contactless pay and pickup/delivery options whenever feasible.

         16.     The Executive Orders of Governor Murphy are collectively referred to as the

  “Orders.”




                                                   3
        MER-L-000832-20 04/28/2020 10:11:48 AM Pg 4 of 7 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 31 of 38 PageID: 342



  C.        The Impact On Plaintiff’s Business.

            17.     Plaintiff operates The Station Bar & Grill in Garwood, New Jersey. The Station

  Bar & Grill is a sit down bar and restaurant offering a complete menu from bar snacks through

  dinner entrees.

            18.     The Station Bar & Grill was doing substantial business at the time it was forced to

  close its business to the public. As a result of the Orders, Plaintiff could not use the restaurant

  and bar space, was limited to strictly take out service and was forced to operate during reduced

  hours and close early. Plaintiff has suffered a substantial loss of business and income as a result

  of the Orders. Plaintiff has also been forced to lay off staff.

            19.     These limitations and closures of Plaintiff’s business are the result of the Orders.

  To Plaintiff’s knowledge, at no time has any employee or patron of Plaintiff been diagnosed with

  COVID-19.

            20.     The Orders are physically impacting Plaintiff. Any effort by AmGUARD to deny

  the physical loss and damage would constitute a false and potentially fraudulent

  misrepresentation that could endanger Plaintiff and the public.

                              COUNT I – DECLARATORY JUDGMENT

            21.     Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

  herein.

            22.     Plaintiff requests that this Court determine its rights under the insurance policy

  issued by AmGUARD.

            23.     A declaratory judgment determining Plaintiff’s right to coverage under the Policy

  will ensure that Plaintiff receive the coverage it paid for at the time it is needed. Plaintiff is




                                                     4
        MER-L-000832-20 04/28/2020 10:11:48 AM Pg 5 of 7 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 32 of 38 PageID: 343



  suffering significant business losses and extra expenses as a result of the Orders, and coverage is

  vital to Plaintiff’s ability to continue as a business.

          24.     Insurers throughout the country have been routinely denying coverage for

  business interruption losses associated with business closures resulting from “Stay at Home”

  orders or other orders that restrict the ability of non-essential businesses to conduct business. As

  a result, Plaintiff seeks a declaration of its rights and AmGUARD’s obligations under the Policy.

          25.     Plaintiff seeks a declaration that AmGUARD is obligated to provide business

  interruption and extra expense coverage under the Policy, including coverage under the Civil

  Authority provision.

          26.     In this respect, Plaintiff seeks declarations that:

                  a. The Orders trigger coverage under the Policy;

                  b. AmGUARD is obligated to provide business interruption coverage to

                      Plaintiff;

                  c. AmGUARD is obligated to provide extra expense coverage to Plaintiff;

                  d. AmGUARD is obligated to provide coverage to Plaintiff under the Civil

                      Authority provisions of the Policy;

                  e. Plaintiff has a reasonable expectation of coverage for these losses under the

                      Policy;

                  f. The virus exclusion in the Policy does not apply to the losses asserted by

                      Plaintiff; and

                  g. Application of the virus exclusion in the Policy to Plaintiff’s losses is void as

                      against public policy.




                                                      5
        MER-L-000832-20 04/28/2020 10:11:48 AM Pg 6 of 7 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 33 of 38 PageID: 344



          27.     Plaintiff is not seeking a determination of whether the Coronavirus was present in

  its business, the amount of Plaintiff’s damages or any remedy other than the requested

  declaratory relief.

          WHEREFORE, Plaintiff moves this Court to enter a declaratory judgment that

  AmGUARD is obligated to provide coverage to Plaintiff for business interruption and extra

  expense losses from the closure of its business as a result of the Orders, and that:

                  a.       The Orders trigger coverage under the Policy;

                  b.       AmGUARD is obligated to provide business interruption coverage to

          Plaintiff;

                  c.       AmGUARD is obligated to provide extra expense coverage to Plaintiff;

                  d.       AmGUARD is obligated to provide coverage to Plaintiff under the Civil

          Authority provisions of the Policy;

                  e.       Plaintiff has a reasonable expectation of coverage for these losses under

          the Policy;

                  f.       The virus exclusion in the Policy does not apply to the losses asserted by

          Plaintiff; and

                  g.       Application of the virus exclusion in the Policy to Plaintiff’s losses is void

          as against public policy.

                                                          Respectfully submitted,

                                                          FERRARA LAW GROUP, P.C.

  DATE: April 28, 2020                               BY: /s/ Ralph P. Ferrara
                                                         RALPH P. FERRARA, ESQUIRE
                                                         Attorney for Plaintiff BPC Management
                                                         LLC (d/b/a The Station Bar & Grill)




                                                     6
        MER-L-000832-20 04/28/2020 10:11:48 AM Pg 7 of 7 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 34 of 38 PageID: 345



                                 DESIGNATION OF TRIAL COUNSEL

          Please take notice that pursuant to R. 4:25-4, Ralph P. Ferrara, Esquire is hereby

  designated as trial counsel.

                                                           FERRARA LAW GROUP, P.C.

  DATE: April 28, 2020                                BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff

                                 DEMAND FOR TRIAL BY JURY

          Please take notice that Plaintiff demands a trial by jury.

                                                           FERRARA LAW GROUP, P.C.

  DATE: April 28, 2020                                BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff

                              CERTIFICATION PURSUANT TO R. 4:5-1

          The undersigned hereby certifies that the matter in controversy is not the subject of any

  other pending action in any court or of a pending arbitration proceeding. No such other action or

  arbitration proceeding is contemplated. The undersigned is presently unaware of any other party

  who should be joined in the action. The undersigned recognizes a continuing obligation during

  the course of the litigation to file and serve on all other parties and with the Court an amended

  certification if there is a change in the facts stated in this original certification.

          I certify that the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements by me are willfully false, I am subject to punishment.

                                                           FERRARA LAW GROUP, P.C.

  DATE: April 28, 2020                                BY: /s/ Ralph P. Ferrara
                                                          RALPH P. FERRARA, ESQUIRE
                                                          Attorneys for Plaintiff



                                                      7
          MER-L-000832-20 04/28/2020 10:11:48 AM Pg 1 of 2 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 35 of 38 PageID: 346




                         Civil Case Information Statement
  Case Details: MERCER | Civil Part Docket# L-000832-20

 Case Caption: BPC RESTAURANT MANAG EMENT LLC                     Case Type: CONTRACT/COMMERCIAL TRANSACTION
 VS AMGUARD INSURA                                                Document Type: Complaint with Jury Demand
 Case Initiation Date: 04/28/2020                                 Jury Demand: YES - 6 JURORS
 Attorney Name: RALPH PETER FERRARA                               Is this a professional malpractice case? NO
 Firm Name: FERRARA LAW GROUP, PC                                 Related cases pending: NO
 Address: 50 W STATE ST STE 1100                                  If yes, list docket numbers:
 TRENTON NJ 08608                                                 Do you anticipate adding any parties (arising out of same
 Phone: 6095713738                                                transaction or occurrence)? NO
 Name of Party: PLAINTIFF : BPC Restaurant Management             Are sexual abuse claims alleged? NO
 LLC
 Name of Defendant’s Primary Insurance Company
 (if known): None



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                       CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




  Do parties have a current, past, or recurrent relationship? YES
  If yes, is that relationship: Business
  Does the statute governing this case provide for payment of fees by the losing party? NO
  Use this space to alert the court to any special case characteristics that may warrant individual
  management or accelerated disposition:


  Do you or your client need any disability accommodations? NO
         If yes, please identify the requested accommodation:


  Will an interpreter be needed? NO
           If yes, for what language:


  Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




  I certify that confidential personal identifiers have been redacted from documents now submitted to the
  court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

  04/28/2020                                                                                 /s/ RALPH PETER FERRARA
  Dated                                                                                                         Signed
       MER-L-000832-20 04/28/2020 10:11:48 AM Pg 2 of 2 Trans ID: LCV2020784404
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 36 of 38 PageID: 347
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 37 of 38 PageID: 348




                              EXHIBIT D
       MER-L-000832-20 05/11/2020 11:42:36 AM Pg 1 of 1 Trans ID: LCV2020858245
Case 3:20-cv-06772-FLW-TJB Document 12-2 Filed 06/26/20 Page 38 of 38 PageID: 349
